Appeal by the defendant from three judgments of the Supreme Court, Kings County (Garson, J.), all rendered February 21, 1996, convicting him of criminal possession of a weapon in the second degree under Indictment No. 6283/95, robbery in the first degree under Indictment No. 6772/95, and tampering with a witness *628in the third degree under Indictment No. 11525/95, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is-granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Bracken, J. P., O’Brien, Santucci, Friedmann and Goldstein, JJ., concur.